DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17, 21-25 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to disclose singly or incombination or render obvious a method comprising:
receiving, by a computing device and over a period of time, presentation change data indicating user commands to change presentation of a content asset while the content asset is output by a plurality of user devices;
determining to estimate an end time of a commercial break in the content asset;
determining, based on a first peak value in the presentation change data, a start boundary of the commercial break;
determining, based on the first peak value and the presentation change data, a best fit curve corresponding to the commercial break;
determining, based on the best fit curve and the presentation change data, the estimated end time of the commercial break; and
storing commercial break information indicating the start boundary and the estimated end time of the commercial break.
McCrea (US 2014/0075646), Tidwell et al. (US 2012/0124606), and Ransom et al. (US 2016/01 73942) are the closest prior art relating to the Applicant's claimed invention. 
McCrea discloses systems and methods for capturing and monitoring the health, safety, and/or activity of a user are described. In one aspect, the system generates a data usage pattern for the user and monitors the user's current data usage activity to detect data usage deviations from the user's usage pattern. When a deviation is detected, the system may send an alert message to the user or another user indicating that an anomaly may have occurred, permitting the user or another user to respond to the anomaly.
Tidwell discloses methods and apparatus for identification and characterization of latency in a content delivery network. In one embodiment, interaction of users with content is recorded via the collection of a plurality of tuning records; the latency is then utilize to adjust the timing on the tuning records to account for lapses in time for sending these from between entities of the network and the user devices, and for processing occurring at the devices as required. The latency is determined by taking into account an experimentally or manufacturer-derived device specific latency component, and a network latency component. The network latency component is determined in one variant by sending a message to the device from the network requesting a current system time (or other response). Once the timing of the tuning records is adjusted, these tuning records may be relied upon as being accurate representations of 
Ransom discloses methods and systems for providing alternative content to a user while the user performs a media control request (e.g. fast forward request, fast rewind request) on media content (e.g., television episode, movie, advertisement, and the like) that is being viewed by the user. The content can be caused to be displayed based on a time remaining until the anticipated end of the media control request and/or a requested viewing speed of the media control request (e.g., 2x, 4x, etc. . . . ). 
The prior art do not disclose or render obvious the amended features.

With respect to claim 8, the prior art of record fails to disclose singly or incombination or render obvious a method comprising:
receiving, by a computing device, a first batch of content switch data corresponding to a content asset, wherein the first batch of content switch data comprises a plurality of first content switch commands over a first time interval;
determining, based on the content asset, a peak value threshold and an average steady state value;
determining, based on the peak value threshold and the first batch of content switch data, an estimated commercial break start time;
receiving a second batch of content switch data corresponding to the content asset, wherein the second batch of content switch data comprises a plurality of second content switch commands over a second time interval;
determining, based on the average steady state value and the second batch of content switch data, an estimated commercial break end time; and
sending, to a user device, the estimated commercial break start time and the estimated commercial break end time.
McCrea (US 2014/0075646), Tidwell et al. (US 2012/0124606), and Ransom et al. (US 2016/01 73942) are the closest prior art relating to the Applicant's claimed invention. 
McCrea discloses systems and methods for capturing and monitoring the health, safety, and/or activity of a user are described. In one aspect, the system generates a data usage pattern for the user and monitors the user's current data usage activity to detect data usage deviations from the user's usage pattern. When a deviation is detected, the system may send an alert message to the user or another user indicating that an anomaly may have occurred, permitting the user or another user to respond to the anomaly.
Tidwell discloses methods and apparatus for identification and characterization of latency in a content delivery network. In one embodiment, interaction of users with content is recorded via the collection of a plurality of tuning records; the latency is then utilize to adjust the timing on the tuning records to account for lapses in time for sending these from between entities of the network and the user devices, and for processing occurring at the devices as required. The latency is determined by taking into account an experimentally or manufacturer-derived device specific latency component, and a network latency component. The network latency component is determined in one variant by sending a message to the device from the network requesting a current 
Ransom discloses methods and systems for providing alternative content to a user while the user performs a media control request (e.g. fast forward request, fast rewind request) on media content (e.g., television episode, movie, advertisement, and the like) that is being viewed by the user. The content can be caused to be displayed based on a time remaining until the anticipated end of the media control request and/or a requested viewing speed of the media control request (e.g., 2x, 4x, etc. . . . ). 
The prior art do not disclose or render obvious the amended features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426


/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        9/10/2021